NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL C. CHRISTEN,                            No. 16-72868

                Petitioner-Appellant,           Tax Ct. No. 16147-14

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Michael C. Christen appeals pro se from the Tax Court’s decision, following

a bench trial, upholding the Commissioner of Internal Revenue’s determination of

deficiencies and penalties for the tax years 1999, 2000, and 2002. We have

jurisdiction under 26 U.S.C. § 7482(a). We review de novo conclusions of law and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for clear error questions of fact. Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir.

1999). We affirm.

      The Tax Court properly upheld the deficiencies for tax years 1999, 2000,

and 2002 because the Commissioner presented “some substantive evidence” that

Christen failed to report income, and Christen failed to submit any relevant

evidence, including establishing the existence of a settlement agreement, that the

“deficiency was arbitrary or erroneous.” Id. at 1004-05 (Commissioner’s

deficiency determination is presumptively correct, and it is incumbent on taxpayer

to rebut the presumption by a preponderance of the evidence).

      The Tax Court properly found that penalties under 26 U.S.C. §§ 6651(a)(1)

and 6662 were appropriate for Christen’s delinquent and understated taxes. See 26

U.S.C. § 6651(a)(1) (addition appropriate when taxpayer fails to file taxes unless

such failure was due to reasonable cause and not due to willful neglect); id.

§ 6662(a), (d)(1) (authorizing penalty for substantial understatement of taxes when

understatement exceeds the greater of ten percent of the tax required to be shown

on the tax return or $5,000).

      We reject as without merit Christen’s contentions that the Commissioner

engaged in spoliation of evidence.

      AFFIRMED.




                                          2                                     16-72868